Citation Nr: 0507729	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  02-12 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for seizure disorder.

2.  Entitlement to service connection for a bilateral 
shoulder condition.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to January 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

A hearing was held at the RO in March 2003.  The Board 
remanded the case to the RO in November 2003 for development.  
The case is now ready for final review.


FINDINGS OF FACT

1.  Seizures were not noted on service entrance and they were 
manifest in service.  

2.  A back disorder was not manifest in service and is 
unrelated to service.  

3.  Arthritis of the spine was not manifest within one year 
of service separation.  

4.  A bilateral shoulder disorder was not manifest in service 
and is unrelated to service.  

5.  Arthritis of the shoulders was not manifest within 1 year 
of service separation.




CONCLUSIONS OF LAW

1.  Partial complex seizures were incurred in wartime 
service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. § 
3.303 (2004).

2.  Bilateral shoulder disorder was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred during service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

3.  A back disorder was not incurred in or aggravated by 
service and arthritis or organic disease of the nervous 
system may not be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a letter from the RO to the veteran in April 2001.  In this 
case, the claimant was informed of the duties to notify and 
assist, and to obtain records and examinations or opinions.  
The claimant was specifically advised of the type of evidence 
which would establish the claim and the claimant was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  The veteran 
was also provided notice that he should submit pertinent 
evidence in his possession per 38 C.F.R. § 3.159(b)(1).  He 
was advised of how and where to send this evidence and how to 
ensure that it was associated with his claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), it was stated that the United States Court of Appeals 
for Veterans Claims' (Court) was not holding that where pre-
AOJ-adjudication notice was not provided, the case must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred.  The Court 
stated that it recognized that where the notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  However, it indicated 
that the appellant had the right to VCAA content-complying 
notice and proper subsequent VA process.  A statement of the 
case was issued in January 2002 and supplemental statements 
of the case were issued thereafter.  

Thus, in sum, the claimant was informed of the duties to 
notify and assist, and to obtain records, examinations, and 
opinions.  The claimant was specifically advised of the type 
of evidence that would establish the claim.  The claimant has 
been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made reasonable efforts 
to develop the record.  Service medical records were obtained 
in March 1958 and an April 2002 request for service clinical 
records dating from June to July 1954 was returned in 
September 2002 with an indication that the clinical record 
was part of service medical records which were fire-related 
and could not be reconstructed.  The evidence satisfies 
38 C.F.R. § 3.326.  The Board finds that VA has done 
everything reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided and additional pertinent 
evidence was submitted.  There is no indication that there is 
any additional relevant competent evidence to be obtained 
either by VA or by the claimant, and there is no other 
specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Missing records

The Board notes that the only service medical records 
contained in the veteran's claims folder are a December 1954 
screening physical examination and a January 1955 Disposition 
Board Proceeding, which were received in March 1958 in 
response to a February 1958 request for any medical records 
pertaining to the veteran.  An April 2002 request for active 
duty clinical records from June 1954 to July 1954 at Ft. 
Bliss was returned with the response that the clinical record 
was part of service medical records which were fire-related 
and could not be reconstructed.  The United States Court of 
Appeals for Veterans Claims ("Court") has held that in cases 
where records once in the hands of the government are lost, 
the Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The analyses below have been 
undertaken with this heightened duty in mind.  The case law 
does not, however, lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  

Service connection law

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

Arthritis or organic diseases of the nervous system may be 
presumed to have been incurred in service if it is manifest 
to a degree of 10 percent within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

Seizures

The veteran has appealed the denial of service connection for 
seizure disorder.  He did not engage in combat with the 
enemy.  Thus, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) are not for application.  Service connection may be 
granted for disability arising from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110.  

For the purposes of section 1110 of this title, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
See also 38 C.F.R. § 3.304(b) (2004).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).

The veteran's service medical records are absent, except for 
his December 1954 screening physical and a January 1955 
report of a Disposition Board Proceeding.  The December 1954 
screening physical examination report indicates that the 
veteran's neurologic system was abnormal on clinical 
evaluation.  Information regarding the abnormality was as 
follows:  "This 25 year old white male has a history of 
Grand Mal seizures since age 14.  Complete work-up at Fort 
Bliss with positive EEG."  It further states:  "Diagnosis:  
Grand Mal Epilepsy."  The January 1955 Disposition Board 
Proceeding report indicates that he had idiopathic grand mal 
epilepsy.  It further indicates that it was not incurred in 
the line of duty and that it existed prior to enlistment and 
was not permanently aggravated by active duty.  

A VA examination in June 2004 indicates that the veteran had 
partial complex seizures with MRI abnormalities in the left 
side of his head.  The examiner reviewed the veteran's claims 
folder, noted contents of service records, noted that the 
veteran, friends of his, and relatives stated that he did not 
have a seizure disorder before service, and commented that it 
was more likely than not that the veteran's seizure problem 
developed as a result of a head injury in service and was not 
pre-existing.

In this case, grand mal epilepsy was not noted on service 
entrance examination.  Therefore, the presumption of 
soundness on service entrance attaches.  Moreover, there is 
not clear and unmistakable evidence to rebut the presumption 
of soundness on service entrance.  The only evidence of 
epilepsy existing prior to service is the history of grand 
mal epilepsy since age 14 which is contained in the screening 
physical, and the Disposition Board Proceeding statements 
that epilepsy existed prior to enlistment, was not incurred 
in the line of duty, and was not permanently aggravated by 
active duty.  History is not competent to show epilepsy prior 
to service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is unclear from the disposition board proceeding 
what was used to form the basis for the statement that the 
veteran's epilepsy existed prior to enlistment.  A bare 
statement in a Disposition Board Proceeding, of existence 
prior to service and of no aggravation in service, is not 
sufficient to rebut the presumption of soundness.  The burden 
of proof is on VA to rebut the presumption by producing clear 
and unmistakable evidence that a disability existed prior to 
service and that it was not aggravated during service.  
Seizures are not clearly and unmistakably shown before 
service by satisfactory competent evidence and the April 2004 
VA examiner stated that seizures were not pre-existing.

Since grand mal epilepsy was manifest in service and the 
examiner in July 2004 confirmed a seizure disorder exists and 
indicated that it was a partial complex seizure disorder, the 
Board will grant service connection for partial complex 
seizure disorder.  

Shoulders and back

Factual background

The veteran's service medical records are absent, except for 
the veteran's December 1954 screening physical and a January 
1959 report of a Disposition Board Proceeding.  The December 
1954 examination report indicates that the veteran's upper 
extremities and spine were normal, and that his neurologic 
system was abnormal.  Information provided regarding the 
abnormality was that the veteran had grand mal epilepsy.

The veteran was privately hospitalized for transient cerebral 
ischemic attack in November 1971.  He reported that he had 
always been in excellent health and that he had had no 
serious injuries.  His extremities were examined and it was 
reported that they exhibited no cyanosis, clubbing, or edema.  
His neurological system was examined and his deep tendon 
reflexes were equal bilaterally.  This included the biceps 
radial, triceps, knee jerk, and ankle jerk.  Babinski was 
negative bilaterally and so was Romberg.  

In February 1972, Dr. Knarr injected the veteran's left 
shoulder posteriorly for bursitis.

In January 1985, Dr. Knarr stated, "I think this is a 
tendonitis/myositis rather than bursitis."  He indicated 
that X-ray showed no evidence of calcium and that the joint 
looked good.  He injected the right shoulder again in June 
1985 for "bursitis, arthritis".

In November 1988, Dr. Knarr gave the veteran treatment for 
low back strain which was worse on the right.

On private evaluation in October 1991, the veteran reported 
left shoulder pain which had been going on significantly for 
2 months but longer than that as a fairly low grade problem.  
He had had surgery on the right shoulder in the past.  It had 
been a decompression and probably a rotator cuff problem.   

In January 1998, Dr. Garrett reported that he had operated on 
both of the veteran's shoulders, one in the early 1970's and 
one in the late 1980's.  

On evaluation by Dr. Knarr in February 1996, the veteran 
reported that he had left hip pain which for the last few 
years came and went, and would go down the posterior aspect 
of his left thigh.  It was worse recently.  Clinically, he 
had tenderness in his low back and deep tendon reflexes were 
equal at the knee and ankle.  The impression was left 
sciatica.

On evaluation by Dr. Fletcher in November 1999, the veteran 
reported a history of low back pain from 1950.  He had fallen 
from bleachers approximately 8 feet in the military.  Since 
then he had had back problems.  Exacerbations through the 
years were mainly treated by medications.  He had had rotator 
cuff tear in his bilateral shoulders in the 1970's and 1995.  
He had had surgery by Dr. Garrett on the left shoulder which 
still bothered him.  Dr. Fletcher's impression was mechanical 
low back pain with paresthesias in the left anterior thigh 
which would suggest a disc problem at L4-5 or L3-4.  There 
was also pain on palpation which would suggest a problem 
lower in the back around L5-S1.  An MRI was recommended.

A November 1999 MRI of the veteran's lumbar spine for back 
pain revealed disc desiccation at all levels; bilateral facet 
arthrosis L2-3 through L5-S1; and disc bulge at the T12-L1 
level without stenosis.  

In February 2000, the veteran's spouse indicated that the 
veteran was in basic for about 1 month when she was notified 
he was in the hospital at Ft. Bliss.  They told him he had 
had a fall from a stadium and when they got to him he was 
having a seizure.  He was put in the hospital.  When he was 
released from the hospital, he was given medication for 
seizures.  He had had back and shoulder problems over the 
years.  

In February 2000, the veteran reported that he had fallen 
from a stadium seat in service and was treated for seizures 
at that time and that since his discharge, he had had trouble 
with his back and shoulders.  

In August 2000, Dr. Fletcher stated that the veteran reported 
a history of low back pain from a 1954 injury when he fell 
from bleachers approximately 8 feet.  He had had back 
problems since then.  He had had exacerbations over the 
years.  He stated that due to the veteran's onset, being from 
an injury in the military in 1954, he should received his 
medications from the VA hospital.  

In August 2000, Dr. Garrett indicated that the veteran had 
had bilateral shoulder surgery by him in the 1970's.  He 
obtained X-rays of the veteran's shoulders in August 2000 and 
reported an assessment of degenerative glenohumeral joint 
arthritis bilaterally.

During the veteran's hearing in March 2003, he indicated that 
he injured his back and shoulders when he fell about 6 feet 
from bleachers onto concrete in service.  They gave him pain 
pills and rest at Ft. Bliss.  Then at Ft. Knox, he was in and 
out of the hospital for his shoulders and back.  His wife 
stated that the doctors told her that he had fallen off of a 
platform onto concrete and that he had hurt his back.  

Analysis

Bilateral shoulders

The veteran has appealed the denial of service connection for 
bilateral shoulder disorder.  He does not assert that claimed 
disability was incurred in combat.  Thus, 38 U.S.C.A. 
§ 1154(b) is not for application.  The veteran claims that 
service connection is warranted for bilateral shoulder 
disorders which were incurred when he fell in service in 1954 
and had a seizure.  Service connection may be granted for 
disability arising from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110.  

Epilepsy is noted in the veteran's December 1954 screening 
physical examination and in his January 1955 Disposition 
Board Report but shoulder problems are not.  Additionally, 
clinical evaluation of the veteran's upper extremities was 
normal on screening physical.  Shoulder problems were not 
reported on private evaluation in November 1971 for a history 
of a transient cerebral ischemic attack.  Left shoulder 
bursitis was treated by Dr. Knarr in February 1972 and Dr. 
Garrett reported in August 2000 that he performed bilateral 
shoulder surgery on the veteran in the 1970's.  This was many 
years after service.  In fact, no competent medical evidence 
relates the veteran's bilateral shoulder disorders to 
service, and they were first manifest many years after 
service.

There are lay statements and testimony of record concerning 
the veteran's fall in service and shoulder problems since 
service.  However, laypersons are not capable of indicating 
the cause of shoulder disease.  Medical evidence is required.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).  

In light of the above, service connection is not warranted 
for bilateral shoulder disorder.  

Back

The veteran has appealed the denial of service connection for 
a back disorder.  He did not have combat with the enemy.  
Thus, 38 U.S.C.A. § 1154(b) is not for application.  He 
claims that service connection is warranted for a back 
disorder which was incurred when he fell in service in 1954 
and had a seizure.  Service connection may be granted for 
disability arising from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110.  

Epilepsy is noted in the veteran's December 1954 screening 
physical examination and in his January 1955 Disposition 
Board Report but back problems are not.  Additionally, 
clinical evaluation of the veteran's spine was normal on 
screening physical.  Back problems were not reported on 
private evaluation in November 1971 for a history of a 
transient cerebral ischemic attack and the veteran was 
examined at the time.  The first back treatment shown was in 
February 1996 for sciatica.  Arthrosis was shown in November 
1999.  This was many years after service.  In fact, no 
competent medical evidence relates the veteran's back 
disorder to service, and back disorder was first manifest 
many years after service.  

Dr. Fletcher's August 2000 statement that the veteran had a 
history of low back pain from a 1954 injury and that the 
onset was from a military injury is of little probative 
value, since it is a mere repetition of history reported by 
the veteran many years after service.  LeShore v. Brown, 8 
Vet.App. 406, 409 (1995).  Dr. Fletcher did not review the 
claims folder and the service medical records are more 
probative as they were contemporaneous to service and the 
veteran was examined and clinically evaluated as normal at 
that time.

There are lay statements and testimony of record concerning 
the veteran's fall in service and back problems since 
service.  However, laypersons are not capable of indicating 
the cause of back disease.  Medical evidence is required.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).  

In light of the above, service connection is not warranted 
for a back disorder.  




ORDER

Entitlement to service connection for partial complex seizure 
disorder is granted.

Entitlement to service connection for a bilateral shoulder 
disorder is denied.

Entitlement to service connection for a back disorder is 
denied.






	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


